Exhibit 10.3




ADOPTION AGREEMENT




THIS ADOPTION AGREEMENT is the adoption by Union Bankshares, Inc.
("Bankshares"), or "Employer" and Union Bank ("Bank") of the 2008 Amended and
Restated Nonqualified Deferred Compensation Plan of Union Bankshares, Inc.
("Plan").




WITNESSETH




WHEREAS, in 1990 Bankshares and its subsidiary, Bank, adopted that certain Union
Bankshares, Inc. Morrisville, Vermont Deferred Compensation Plan and Agreement,
an unfunded, nonqualified deferred compensation plan (the "1990 Plan");




WHEREAS, in October 2004, Section 409A of the Internal Revenue Code was enacted
into law, the result of which was to effect sweeping changes to the way in which
nonqualified deferred compensation plans were taxed, which by its terms
generally applies to any nonqualified deferred compensation plan (within the
meaning of Section 409A) with respect to which there are amounts deferred in
taxable years beginning after December 31, 2004, and with respect to amounts
deferred in taxable years before January 1, 2005, if the plan under which the
deferral is made is materially modified after October 3, 2004;




WHEREAS, following the enactment of Section 409A, the 1990 Plan was "frozen,"
and since the effective date of Section 409A there have been no deferrals into
the 1990 Plan;




WHEREAS, for the purposes of complying with Section 409A of the Internal Revenue
Code, Bankshares, Bank, and the participants desire to amend and restate the
1990 Plan as set forth in the Plan by adopting the Plan in accordance with the
terms and conditions set forth in this Adoption Agreement;




WHEREAS, the amendments to the 1990 Plan set forth in the Plan shall be
applicable to each participant of the 1990 Plan only after each such participant
has executed an instrument agreeing, among other things, to the amendments
substantially in the form attached as Exhibit B to this Adoption Agreement (the
"Participant Acceptance Form");




WHEREAS, the Participants participated in the Plan by reason of rendering
services to the Employer in one or more of the following capacities: (i)
rendering services to Bank as an employee of the Bank and/or (ii) rendering
services to Bankshares or the Bank in the capacity of an independent contractor
as a member of the board of directors (hereinafter any such person rendering
services in more than one capacity referred to as a "dual status provider");




WHEREAS, pursuant to Treas. Reg. §1.409A-1(c)(2)(ii), in any case where a dual
service provider participates in a director arrangement which is substantially
similar to the arrangements provided to services providers providing services
only as directors, the





-1-




director arrangements and the employee arrangements are not aggregated and may
be treated as separate plans (the "Non-Aggregation Rule");




WHEREAS, the Employer wishes to treat the director arrangements and the employee
arrangements under the Plan as separate plans pursuant to the Non-Aggregation
Rule;




WHEREAS, for purposes of determining whether a Participant has Separated from
Service under the Plan, pursuant to Treas. Reg. §1.409A-l(h)(5) the services of
a dual status provider as a director shall not be taken into account in
determining whether the Participant has Separated from Service as an employee
for purposes of the Non-Aggregation Rule;




NOW, THEREFORE, the Employer, with the consent of the Bank as a Participating
Employer; hereby adopts the Plan in accordance with the terms and conditions set
forth in this Adoption Agreement:




ARTICLE I




Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.




ARTICLE II




The Employer hereby makes the following designations or elections for the
purpose of the Plan:




2.6

Committee: The duties of the Committee set forth in the Plan shall be satisfied
by:




___

(a)

Company




___

(b)

The administrative committee appointed by the Board to serve at the pleasure of
the Board.




___

(b)

Board.




XX

(c)

Other (specify): Compensation Committee.




2.7

Company: The Company means Union Bankshares, Inc. and/or Union Bank





-2-




2.8

Compensation: The "Compensation" of a Participant shall mean all of a
Participant's:




___

(a)

Base salary.




___

(b)

Service Bonus.




___

(c)

Performance-Based Compensation earned in a period of 12 months or more.




___

(d)

Commissions.




___

(e)

Compensation received as an Independent Contractor reportable on
Form 1099.




XX

(f)

Other: The deferred compensation account balances and additional amounts accrued
under the Plan on the Effective Date as set forth on Exhibit A ("Deferred
Compensation Amount" column) reflected in the Deferred Compensation Account
plus, if applicable to the Participant, the "Additional Amount Accrued"
specified on Exhibit A of this Adoption Agreement.




2.9

Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Participant Deferral Credits to such account at
the time designated below:




___

(a)

The last business day of each Plan Year.




___

(b)

The last business day of each calendar quarter during the Plan Year.




___

(c)

The last business day of each month during the Plan Year.




___

(d)

The last business day of each payroll period during the Plan Year.




___

(e)

Each pay day as reported by the Employer




___

(f)

Any business day on which Participant Deferrals are received by the
administrative recordkeeper.




XX

(g)

Other: Effective as of the Effective Date, assuming that by no later than
December 26, 2008, the applicable Participant has executed a Participant
Acceptance Form (as defined above) confirming the balance of his or her Deferred
Compensation Account (in conformity with the amount listed for such Participant
on Exhibit A) and agreeing to the amendments to the 1990 Plan, the Deferred








-3-




Compensation Account of each such Participant shall be credited with the amount
listed in the "Deferred Compensation Account" column of
Exhibit A for such Participant. The Deferred Compensation Account of the
Participants shall be further credited with the amount of the "Additional Amount
Accrued" (as specified on Exhibit A), if any, applicable to the Participant. If
a participant in the 1990 Plan does not execute a Participant Acceptance Form as
contemplated above, such participant shall not be a Participant in the amended
and restated Plan and shall instead retain the benefits provided under the 1990
Plan.




2.13

Effective Date:




___

(a)

This is a newly-established Plan, and the Effective Date of the Plan
is ________________.




XX

(b)

This is an amendment and restatement of a plan named "Union Bankshares, Inc.
Morrisville, Vermont Deferred Compensation Plan and Agreement" dated 1990. The
Effective Date of this amended and restated Plan shall be November 19, 2008.




2.15

Employer: The Employer is Union Bankshares, Inc. and Union Bank.




2.17

Grandfathered Amounts:




XX

(a)

Grandfathered Amounts shall be treated in the same manner as all other amounts
deferred under the Plan.




___

(b)

Other Special Treatment: ________________________.




2.19

In-Service Account:




XX

(a)

Yes, the Plan provides for In-Service Accounts.




___

(b)

No, the plan does not provide for In-Service Accounts.




2.20

Normal Retirement Age: The Normal retirement Age of a Participant shall be:




XX

(a)

Age 53.




___

(b)

The later of age 53 or the 5th anniversary of the participation commencement
date. The participation commencement date is the first day of the first Plan
Year in which the Participant commenced participation in the Plan.








-4-




___

(c)

Other: ___________________________________.




2.23

Participating Employer(s): As of the Effective Date, the following Participating
Employer(s) are parties to the Plan:




Name of Employer

Address

Telephone No.

EIN

Union Bankshares, Inc.

20 Lower Main St.

(802) 888-6600

03-0283552

 

P.O. Box 667

 

 

 

Morrisville, VT 05661

 

 

 

 

 

 

Union Bank

20 Lower Main St.

(802) 888-6600

03-0286322

 

P.O. Box 667

 

 

 

Morrisville, VT 05661

 

 




2.26

Plan: The name of the Plan as applied to the Employer is 2008 Amended and
Restated Nonqualified Deferred Compensation Plan of Union Bankshares, Inc.




2.28

Plan Year: The Plan Year shall end each year on the last day of the month of
December.




2.30

Seniority Date: The date on which the Participant has:




___

(a)

Attained age ____.




___

(b)

Completed ____ Years of Service from First Date of Service.




___

(c)

Attained age ____ and completed ____ Years of Service from First Date of
Service.




___

(d)

Attained an age as elected by the Participant.




XX

(e)

Not applicable - distribution elections for Separation from Service are not
based on Seniority Date.




2.35

Trust:




___

(a)

The Employer does desire to establish a "rabbi" trust for the purpose of setting
aside assets of the Employer contributed thereto for the payment of benefits
under the Plan.




___

(b)

The Employer does not desire to establish a "rabbi" trust for the purpose of
setting aside assets of the Employer contributed thereto for the payment of
benefits under the Plan.




XX

(c)

The Employer desires to establish a "rabbi" trust for the purpose of setting
aside assets of the Employer contributed thereto for the





-5-




payment of benefits under the Plan upon the occurrence of a Change in Control.




2.37

Years of Service: For purposes of determining the vesting of the Additional
Amount Accrued specified on Exhibit A, the Additional Amount Accrued specified
on Exhibit A shall vest as specified in Exhibit A (assuming that by no later
than December 26, 2008, the applicable Participant has executed a Participant
Acceptance Form confirming the balance of his or her Deferred Compensation
Account and agreeing to the amendments to the 1990 Plan).




3.

Participation: By this Adoption Agreement the Committee is deemed to designate
all of the individuals listed on Exhibit A as eligible to participate in the
Plan.




4.1

Participant Deferral Credits: Subject to the limitations in Section 4.1 of the
Plan, a Participant may elect to have his Compensation (as selected in Section
2.8 of this Adoption Agreement) deferred within the annual limits below by the
following percentage or amount as designated in writing to the Committee:




___

(a)

Base salary:

minimum deferral: $__________%

maximum deferral: $__________ or __________%




___

(b)

Service Bonus:

minimum deferral: $__________%

maximum deferral: $__________ or __________%




___

(c)

Performance-Based Compensation:

minimum deferral: $__________%

maximum deferral: $__________ or __________%




___

(d)

Commissions:

minimum deferral: $__________%

maximum deferral: $__________ or __________%




___

(e)

Form 1099 Compensation:

minimum deferral: $__________%

maximum deferral: $__________ or __________%




XX

(f)

Other: Since the enactment of Section 409A, the 1990 Plan has been "frozen" and
no compensation has been deferred into the Plan by or for the benefit of any of
the Participants. Effective as of the Effective Date, assuming that by December
26, 2008, the applicable Participant has executed a Participant Acceptance Form
confirming the balance of his or her Deferred Compensation Account and agreeing
to the amendments to the 1990 Plan, the Deferred Compensation Account of each
such Participant shall be





-6-




credited with the amounts specified on Exhibit A, which amounts shall continue
their status as deferred compensation. The Deferred Compensation Account of the
Participants shall be further credited with the amount of the "Additional Amount
Accrued" (as specified on
Exhibit A), if any, applicable to the Participant, upon vesting.




___

(g)

Participant deferrals not allowed.




4.2

Employer Credits: The Employer will make Employer Credits in the following
manner:




___

(a)

Employer Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation Account of each Participant in an amount determined as
follows:




(i)

An amount determined each Plan Year by the Employer.




(ii)

Other: ___________________________________.




XX

(b)

Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Participant in an amount determined as follows:




(i)

An amount determined each Plan Year by the Employer.




(ii)

Other: As of the Effective Date the Deferred Compensation Account of the
Participants shall be credited in accordance with the vesting schedule for the
amount of the "Additional Amount Accrued" (as specified on Exhibit A), if any,
applicable to the Participant (assuming that by December 26, 2008, the
applicable Participant has executed a Participant Acceptance Form confirming the
balance of his or her Deferred Compensation Account and agreeing to the
amendments to the 1990 Plan).




___

(c)

Employer Credits not allowed.




5.2

Disability of a Participant:




___

(a)

A Participant's becoming Disabled shall be a Qualifying Distribution Event and
the Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.




XX

(b)

A Participant becoming Disabled shall not be a Qualifying Distribution Event.








-7-




5.3

Death of a Participant: If the Participant dies while in Service, the Employer
shall pay a benefit to the Beneficiary in an amount equal to the vested balance
in the Deferred Compensation Account of the Participant determined as of the
date to the Beneficiary commence, plus:




___

(a)

An amount to be determined by the Committee.




___

(b)

Other: ___________________________________.




XX

(c)

No additional benefits.




5.4

In-Service Distributions:




XX

(a)

In-Service Accounts are allowed with respect to:

___

Participant Deferral Credits only.

___

Employer Credits only.

XX

Participant Deferral and Employer Credits (only Employer Credits are amounts
shown in "Additional Amount Accrued" column on Exhibit A).




In-service distributions may be made in the following manner:

___

Single lump sum payment.

XX

Annual installment payments over no more than 15 years.




If applicable, amounts not vested at the specified time of distribution will be:




___

Forfeited

XX

Distributed at Separation from Service if vesting at that time




___

(b)

No In-Service Distributions permitted.




5.5

Change in Control:




___

(a)

Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.




XX

(b)

A Change in Control shall not be a Qualifying Distribution Event.




5.6

Unforeseeable Emergency:




___

(a)

Participants may elect upon initial enrollment to have accounts distributed upon
the occurrence of an Unforeseeable Emergency event.








-8-




XX

(b)

An Unforeseeable Emergency shall not be a Qualifying Distribution Event.




6.

Vesting: Each Participant executing a Participant Acceptance Form by no later
than December 26, 2008, shall, effective as of the Effective Date, be fully
vested in amount listed in the "Deferred Compensation Account" column for such
Participant on Exhibit A to this Adoption Agreement, and, if applicable, the
amount listed in the "Additional Amount Accrued" column for such Participant on
Exhibit A. If a participant in the 1990 Plan does note execute a Participant
Acceptance Form by December 26, 2008, such participant shall receive the
benefits provided under the 1990 Plan (without the amendments specified in the
Plan).




7.1

Payment Options: Participants rendering services to the Employer on the
Effective Date ("In-Service Participants") shall be permitted to make elections
regarding payment options as described in the following paragraphs of this
Section 7.1. Participants who have already Separated from Service as of the
Effective Date shall not be permitted to make elections regarding payment
options and shall instead have the payments options described at the bottom of
this Section 7.1 under the heading "Payment Options for Participants Who Have
Separated From Service."




In-Service Participants. Any benefit under the Plan upon a permitted Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
participant in the Participation Agreement. For purposes of the Plan, the term
"Participation Agreement" means a written agreement entered into between a
Participant and the Employer pursuant to the provisions of Section 4.1 of the
Plan after the Adoption of this Plan and prior to December 31, 2008, and no
agreement or election in effect with respect to the 1990 Plan shall be construed
to constitute a Participation Agreement under the Plan. If the Participant and
the Employer do not execute a Participation Agreement prior to December 31,
2008, the Participant shall receive the benefit payable under the Plan in
accordance with the default payment option specified below under the heading
"Default Payment Option for In-Service Participants."




(a)

Separation from Service prior to Seniority Date. or Separation from Service if
Seniority Date is Not Applicable




___

(i)

A lump sum.




XX

(ii)

Approximately equal annual installments over a term certain as elected by the
Participant prior to December 31, 2008, not to exceed 15 years.




___

(iii)

Other: ___________________________________.








-9-




(b)

Separation from Service on or After Seniority Date, If Applicable




___

(i)

A lump sum.




___

(ii)

Approximately equal annual installments over a term certain as elected by the
Participant prior to December 31, 2008, not to exceed 15 years.




XX

(iii)

Other: Not applicable.




(c)

Separation from Service Upon a Change in Control Event




___

(i)

A lump sum.




XX

(ii)

Approximately equal annual installments over a term certain as elected by the
Participant prior to December 31, 2008, not to exceed 15 years.




___

(iii)

Other: ___________________________________.




(d)

Death




___

(i)

A lump sum.




XX

(ii)

Approximately equal annual installments over a term certain as elected by the
Participants prior to December 31, 2008, not to exceed 15 years.




___

(iii)

Other: ___________________________________.




(e)

Disability




___

(i)

A lump sum.




___

(ii)

Approximately equal annual installments over a term certain as elected by the
Participants prior to December 31, 2008, not to exceed 15 years.




XX

(iii)

Other: A Participant becoming Disabled shall not be a Qualifying Distribution
Event (except to the extent such disability separately results in a Separation
from Service).




___

(iv)

Not applicable.








-10-




(f)

Change in Control




___

(i)

A lump sum in cash upon the date of the Qualifying Distribution Event.




___

(ii)

Approximately equal annual installments over a term certain as elected by the
Participant prior to December 31, 2008, not to exceed _____ years.




___

(iii)

Other: ___________________________________.




XX

(iv)

Not applicable (if not permitted in 5.5)




Default Payment Option for In-Service Participants. If an In-Service Participant
does not execute a Participant Acceptance Form and the Participant and the
Employer do not execute a Participation Agreement prior to December 31, 2008,
the Participant shall receive any benefit payable under the Plan in accordance
as follows: The Participant shall receive the benefits payable under the plan in
approximately equal annual installments over a term certain of
15 years commencing on a date selected by the Employer that is no later than 60
days after the earlier to occur of (i) the Separation from Service of the
Participant or (ii) the death of the Participant.




Payment Options for Participants Who Have Separated From Service. A Participant
who has already Separated from Service on the Effective Date shall continue to
receive the payments in accordance with the 15-year payment schedule in effect
immediately prior to the Effective Date.




7.4.

De Minimis Amounts:




___

(a)

Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $______. In addition, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.




XX

(b)

There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.





-11-




10.1

Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:




___

(a)

Company




XX

(b)

Employer or Participating Employer who employed the Participant when amounts
were deferred.




14.

Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the plan to the contrary, Section 13 of the Plan shall be
amended to read as provided in attached Exhibit C.




17.9.

Construction: The provisions of the plan and Trust (if any) shall be construed
and enforced according to the laws of the State of Vermont, except to the extent
that such laws are superseded by ERISA and the applicable provisions of the
Code.




18.1.

409A Transition Relief - Elections During 2008: Notwithstanding the provisions
of Section 7.1 or 7.5 of the Plan, a Participant may elect on or before December
31, 2008, the time or form of payment of amounts subject to Section 409A of the
Code provided that such election applies only to amounts that would not
otherwise be payable in the year of election and does not cause an amount to be
paid in the year of the election that would not otherwise be payable in such
year.




IN WITNESS WHEREOF, this Adoption Agreement has been executed as of the day and
year stated below.




Union Bankshares, Inc.

Name of Employer

By:

/s/ KD Gibbons

Name:

Title:

Date:  11/19/08

 

Union Bank

Name of Employer

By:

/s/ KD Gibbons

Name:

Title:

Date:  11/19/08





-12-




SCHEDULE OF EXHIBITS




Exhibit A

Deferred Compensation Accounts; Additional Amount Accrued




Exhibit B

Participant Acceptance Form




Exhibit C

Amendment to Section 13 of Plan





-13-




EXHIBIT A




DEFERRED COMPENSATION ACCOUNT BALANCES

AND ADDITIONAL AMOUNT ACCRUED




On the Effective Date of the Plan, the balances of the Deferred Compensation
Accounts of the participants shall be as listed in column B of the following
table:




Column A

STATUS

Column B

Column C

INDIVIDUAL

 

DEFERRED
COMPENSATION
ACCOUNT

ADDITIONAL
AMOUNT
ACCRUED

 

 

1099

W-2

1099

W-2

Cynthia Borck

SS *

$188,820

$18,684

$23,236

$2,289

Kenneth Gibbons

IS

$355,126.85

$25,721.60

$79,039

$3,530

Peter Haslam

SS, FP

N/A

N/A

N/A

N/A

William Kinney

SS, FP

N/A

N/A

N/A

N/A

Jake Melcher

SS, FP

N/A

N/A

N/A

N/A

Marsha Mongeon

IS

N/A

$113,333.63

N/A

$30,939

Bob Rollins

PO

$337,115

N/A

N/A

N/A

Ruth Schwartz

IS

N/A

$94,411.40

N/A

$15,779

Arlen Smith

SS, FP

N/A

N/A

N/A

N/A

Kermit Spaulding

SS, PO

N/A

$22,594.60

N/A

N/A




Key to "Status" Column:




IS

=

In service. Rendering services to Employer on the Effective Date.

SS

=

Separated from Service.

FP

=

Fully paid all benefit payments.

PO

=

Currently in pay-out status. Benefit payments not yet fully paid.

*

=

Separated from Service with respect to services as an employee of Bank but not
yet Separated from Service with respect to services rendered to Bankshares as a
director. Payments of amounts deferred with respect to services as an employee
of Bank will commence in 2009, six months after the date of Separation from
Service in compliance with Treas. Reg. §1.409A-3(i)(2) (applicable to "specified
employees")








-14-




Columns. The amount listed in the" 1099" column of column B represents the
Deferred Compensation Account attributable to the Participant's services to
Bankshares or Bank as a director of Bankshares or Bank. The amount listed in the
"W-2" column of column B represents the Deferred Compensation Account
attributable to the Participant's services to Bank as an employee of Bank.




Vesting. The amount listed in the "Additional Amount Accrued" column above shall
be subject to the following vesting requirements. Kenneth Gibbons and Marsha
Mongeon will vest in the Additional Amount Accrued amount as follows: 50% of the
amount will vest on December 1, 2009, and 50% will vest on December 1, 2010,
assuming that on each such vesting date the individual has not previously
voluntarily separated from service or separated from service as a result of
termination by the Bank for cause, with a full acceleration of vesting in the
event of death. Cynthia Borck and Ruth Schwartz will vest 100% in the Additional
Amount Accrued on December 1, 2008.





-15-




EXHIBIT B




2008 AMENDED AND RESTATED NONQUALIFIED DEFERRED

COMPENSATION PLAN OF

UNION BANKSHARES, INC. AND UNION BANK




PARTICIPANT ACCEPTANCE FORM




ACKNOWLEDGMENT OF PLAN AMENDMENTS

AND CONFIRMATION OF ACCOUNT BALANCE




The undersigned individual (the "Participant"), Union Bankshares, Inc. and Union
Bank have executed this instrument for the purpose of confirming their
understandings with respect to the amendment and restatement of the 1990 Plan
(as defined below).




Background




A.

In 1990 Union Bankshares, Inc. ("Bankshares") and its subsidiary, Union Bank
("Bank"), adopted that certain Union Bankshares, Inc. Morrisville, Vermont
Deferred Compensation Plan and Agreement (the "1990 Plan") pursuant to which
Bankshares and Bank adopted a nonqualified deferred compensation arrangement for
the benefit of the directors of Bankshares and a select group of management or
highly compensated employees of Bank.




B.

In October 2004, Section 409A of the Internal Revenue Code was enacted into law,
the result of which was to effect sweeping changes to the way in which
nonqualified deferred compensation plans were taxed. Section 409A, by its terms,
generally applies to any nonqualified deferred compensation plan (within the
meaning of Section 409A) with respect to which there are amounts deferred in
taxable years beginning after December 31, 2004, and with respect to amounts
deferred in taxable years before January 1, 2005, if the plan under which the
deferral is made is materially modified after October 3, 2004.




C.

Since the effective date of Section 409A, no compensation has been deferred into
the Plan by or for the benefit of any of the participants of the 1990 Plan.




D.

For the purposes of complying with Section 409A, Bankshares and Bank amended and
restated the 1990 Plan as set forth in the 2008 Amended and Restated
Nonqualified Deferred Compensation Plan of Union Bankshares, Inc. (the "Amended
Plan"), and the Adoption Agreement pursuant to which such plan was adopted by
Bankshares and Bank, which amendments shall apply with respect to the
Participant upon execution of this instrument by the parties hereto.




E.

In connection with the adoption of the Amended Plan (amending and restating the
1990 Plan), the Participant and the Employer wish to confirm the deferred
compensation amount accrued for the Participant under the Amended Plan.





-16-




Agreement




NOW THEREFORE, intending to be legally bound hereby, the parties hereby agree as
follows:




1.

The balance of the Deferred Compensation Account (as defined in the Amended
Plan) of Participant as of _____________, 2008, has been determined to be
$______. Each party accepts to this determination and irrevocably waives any
right to contest the manner or method in which such balance was calculated.




2.

The participant accepts the terms of the Amended Plan and agrees that the
Amended Plan amends and restates terms of the deferred compensation payable to
the Participant pursuant to the 1990 Plan.




3.

The participant understands that amounts deferred under the 1990 Plan, as
amended by the Amended Plan, are subject to tax under the Federal Insurance
Contribution Act (FICA) or the Self-Employment Contribution Act (SECA). SECA
taxes will be the responsibility of the Independent Contractor. Payments to the
participant under the Plan will be reduced to the extent of required
withholdings for FICA or SECA taxes.




Dated: _______________, 2008

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

UNION BANKSHARES, INC.

 

 

 

Dated: _______________, 2008

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

UNION BANK

 

 

 

Dated: _______________, 2008

 

By:

 

 

Name:

 

 

Title:





-17-




EXHIBIT C




AMENDMENT TO SECTION 13 OF PLAN




The Participant's beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a beneficiary,
the beneficiary shall be his Surviving Spouse or Civil Union partner as defined
by the State of Vermont. If the Participant does not designate a beneficiary and
has no Surviving Spouse/Civil Union Partner, the beneficiary shall be the
Participant's estate. The designation of a beneficiary may be changed or revoked
only by filing a new beneficiary designation form with the Committee or its
designee. If a beneficiary (the "primary beneficiary") is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitles shall be paid to the
contingent beneficiary, if any, named in the Participant's current beneficiary
designation form. If there is no contingent beneficiary, the balance shall be
paid to the estate of the primary beneficiary. Any beneficiary may disclaim all
or any part of any benefit to which such beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such payment
of such benefit is to be made. Such disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.





-18-


